Citation Nr: 1419075	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to May 1975 and from December 1976 to June 1977.  According to his DD Forms 214, his military occupational specialty (MOS) was Light Weapons Infantryman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability, as defined by VA regulation.

2.  The preponderance of the evidence weighs against a finding that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132  (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2007 letter.  The claim was subsequently readjudicated in a December 2008 statement of the case and a September 2009 and August 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment record and medical treatment records are in the file.  In addition, private treatment records have been obtained and associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.  In August 2013, the Veteran indicated that he had no more information or evidence to submit.

The Veteran underwent a VA examination in May 2007.  The report and medical opinions are in the claims file.  The Board finds that this examination is adequate; it involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, the Veteran says he has hearing loss and tinnitus due to in-service exposure to loud noises from rifles, mortars, tanks, and grenades from serving in the infantry; he claims service connection is warranted.  His DD Forms 214 confirms that his military occupational specialty (MOS) was Light Weapons Infantryman, and his date of birth is November 19, 1956.  The Veteran also says that he started having problems in his late forties, and he reports post-service noise exposure working in a cotton mill, but states that it was not as bad as the noise in service.  

At the onset, the Board finds that the totality of the evidence, including the Veteran's service treatment records, does not reflect that he was diagnosed, received treatment, or otherwise manifested a hearing-related condition in service or within one year after service.

Bilateral Hearing Loss

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A May 2007 VA examination record reflects the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
30
LEFT
15
15
25
25
30

Speech audiometry revealed speech recognition ability of 94 percent in both ears.

A February 2007 private examination record reflects the following pure tone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
15
LEFT
20
5
20
25
35


The findings of both of these audiological examinations indicate that the Veteran does not have impaired hearing, as defined by VA regulation.  38 C.F.R. § 3.385 (2013).

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss because the Veteran does not have and has not had hearing loss under VA regulation at any point during the period on appeal.

In reaching this determination, the Board acknowledges the Veteran's statements that he believes he has hearing loss related to service.  In this regard, the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiological conditions; he is therefore a layperson.  Although it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and the Veteran's lay opinion could therefore be sufficient to serve as the required nexus for his claim, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), any such lay opinion on nexus is inconsequential for his hearing loss claim because the Veteran does not have hearing loss under VA regulation.  Service connection may not be granted in the absence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran has hearing loss for VA purposes; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



Tinnitus

The Veteran reports ringing in his ears, which he says started around age forty.  He reports that it is not regular and occurs every two to three weeks and lasts five to ten minutes.  

The Veteran was afforded a VA audiological examination in May 2007.  In it, he was diagnosed with tinnitus, and he reported that he first noticed ringing in his ears "3 or 4 years ago."  The examiner opined that the Veteran's tinnitus is less likely as not related to service given its late date of reported onset.

A veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question.

In this case, the date of onset-as reported by the Veteran-is many years after service, the evidence in the record does not contradict this assertion, and there is a negative medical opinion on nexus.  Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service.

In reaching this determination, the Board has considered the Veteran's lay statements that he believes there is a nexus between his tinnitus and his service, based on a delayed onset.  As explained above, the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiological conditions; he is therefore a layperson, but his lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d at 1316.  However, in this case, the evidence demonstrates that there is a substantial gap in time between the Veteran's alleged exposure to loud noises in service and the initial manifestation of his tinnitus.  In such a circumstance, other potential causes of his tinnitus must be considered.  Significantly, determining the precise etiology of the Veteran's tinnitus is a complex question that involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his tinnitus is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the May 2007 VA opinion.

For the reasons discussed above, as the negative May 2007 VA opinion on the question of nexus carries the most probative weight, and the Veteran himself reports the date of onset for his tinnitus "3 or 4 years" before May 2007 and around the time he was 40, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is related to service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



(CONTINUED ON NEXT PAGE)

REMAND

Further development is required prior to adjudicating the Veteran's service connection claim for hypertension.

The Veteran asserts he has hypertension related to service; he claims service connection is warranted.  At a January 2013 hearing before a Decision Review Officer, the Veteran testified that he was diagnosed with hypertension within one year after service by a private physician-Dr. Grossman-and records may be outstanding.

In July 2013, the Veteran later submitted a statement that he wished his appeal to proceed based on the current evidence in the record because the medical records from Dr. Grossman were destroyed.  The claim file reflects that the RO attempted to locate these records from January 1977, but received a negative response from Dr. Grossman's office.  

Although the Veteran expressed an intention for the appeal to proceed without these records, his intention was based on a mistaken belief that these records were destroyed.  Nonetheless, in its response to the RO's request, Dr. Grossman's office indicated that "all records . . . can be found at Lanier Health Services Hospital."  The claims file does not reflect that an attempt has been made to obtain these records from Lanier Health Service Hospital; if appropriate, these records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and seek clarification regarding the private medical treatment he claims he received for hypertension around 1977. 

2.  Then, if appropriate, obtain the Veteran's private treatment records concerning his claimed treatment for hypertension from around 1977, including from Lanier Health Service Hospital. 

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


